DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis of the claims regarding subject matter eligibility:

Step 1 Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-6, as amended, describe a device, claims 8-13, as amended, describe a method, and claims 15-19, as amended, describe a computer program product. Therefore, claims 1-6, 8-13, and 15-19, as amended specify a statutory category and satisfy Step 1. 

Step 2 Analysis 
Step 2A – Prong 1: Is a Judicial Exception Recited?
	Claim 1, as amended, recites 
compare each application metric value to a set of application metric value ranges, wherein each application metric value range corresponds with a different performance status value; 
determine a performance status value for each application metric value based on the comparison; 
compare the performance status value for each application metric value to a warning threshold value, wherein the warning threshold value is compared to the performance status value for each application metric value; 
determine a warning level for the application, wherein the warning level is equal to a number of performance status values that exceed the warning threshold value; 
compare the warning level to a fault detection threshold value, wherein the fault detection threshold value is an integer value that is greater than or equal to two; 
determine that the warning level exceeds the fault detection threshold value; and 
The limitations of comparing the metrics to ranges, determining a status for each metric based on the comparison, comparing the status to a warning threshold for each 
	Claims 4 and 5 further describe details of the comparing of ranges in claim 1. The limitations of these dependent claims are directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thereby falling within 

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
	Claim 1, as amended, recites 
obtain a plurality of application metric values for the application, wherein each application metric value indicates a performance level of the application; 
trigger an alert indicating a fault has been detected in the application in response to the determination.
The additional limitation of obtaining metrics merely recites collecting data without any specification of details as to how the collection is to be performed, and amounts to mere data gathering (i.e. reading a metric), a form of insignificant extra-solution activity. The additional limitation of triggering an alert based on the determination describes an insignificant extra-solution activity of utilizing software and/or a generic processor to display a result (i.e. an application pop-up or email, as described in the Specification, ¶ 0026). Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.

Claims 4 and 5 contain no additional elements which would integrate the abstract idea(s) into a practical application.
Claim 7 describes suspending the execution of the application upon triggering the alert. This limitation integrates the abstract idea of triggering an alert into a practical application because it imposes meaningful limits on practicing the abstract idea by changing the operation of the application in response to the alert. Therefore, claim 7 satisfies Step 2A—Prong 2. 

Step 2B: Do the Claims Provide an Inventive Concept?
As mentioned above for amended claim 1 with respect to Step 2A Prong 2, the additional elements in the claim amounts to no more than mere data gathering and utilizing software and/or a generic processor to display a result, and the same analysis applies here. The additional elements of mere data gathering and utilizing software 
As mentioned above for amended claims 2 and 3 with respect to Step 2A Prong 2, the limitations of these dependent claims are directed to the insignificant extra-solution activity of mere data gathering, and the same analysis applies here. The additional elements of mere data gathering does not represent significantly more than the judicial exception and cannot provide an inventive concept.
As mentioned above for amended claim 6 with respect to Step 2A Prong 2, the limitations of the dependent claims are directed to the insignificant extra-solution activity of utilizing software and/or a generic processor to display a result, and the same analysis applies here. The additional element of utilizing software and/or a generic processor to display a result does not represent significantly more than the judicial exception and cannot provide an inventive concept.
Claims 4 and 5 contain no additional elements which would integrate the abstract idea(s) into a practical application.

Conclusion
In light of the above, claims 1-6, as amended, are not patent eligible because the claims are directed to an abstract idea without significantly more. 


Claims 8-13, as amended, which are the methods implemented by the devices of claim 1-6, respectively, are not patent eligible for the same reasons as claims 1-6, respectively.
Claim 14, the method implemented by the device of claim 7, is patent eligible for the same reasons as claim 7. 

Claims 15-19, as amended, which are the computer program products that implement the devices of claim 1-5, respectively, are not patent eligible for the same reasons as claims 1-5, respectively.
Claim 20, the computer program products that implement the device of claim 7, is patent eligible for the same reasons as claim 7. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO International Publication No. WO2019/213086 ("Joglekar") in view of US Patent No. 10,026,045 (“Portnoy”), in further view of US Patent Application Publication No. 2017/0364402 (“Chua”).

Regarding claim 1, Joglekar teaches
An application monitoring device, comprising: a memory operable to store an application; and a fault detection engine implemented by a processor operably coupled to the memory, configured to: (¶ 0085: monitoring server 300 containing a computer readable medium 306 storing modules for anomalies, and a processor 302, which is necessary to execute the modules. ¶ 0082: used for monitoring services)
obtain a plurality of application metric values for the application, wherein each application metric value indicates a performance level of the application; (¶ 0089: obtain metrics for the service. ¶ 0082: metrics indicate performance of service)
compare each application metric value to a set of application metric value ranges, wherein each application metric value range corresponds with a different performance status value; (¶ 0090: compare metrics to a threshold boundaries, defined for individual metrics)
determine a performance status value for each application metric value based on the comparison; (¶ 0090: determine if the metric is normal based on the threshold comparisons)
…
trigger an alert indicating a fault has been detected in the application in response to the determination. (¶ 0117: issue alert if a metric is anomalous)
Joglekar does not teach the remaining limitations. Portnoy teaches
determine a performance status value for each application metric value based on the [scoring function]; (Col. 5, Lines 30-60: scoring function returns a score (performance status value) based on a metric, for each metric)
compare the performance status value for each application metric value to a warning threshold value, wherein the warning threshold value is compared to the performance status value for each application metric value; (Col. 6, Lines 33-43: metrics are normalized so that a score can be compared to a single value such as 85 that indicates an abnormal state (warning threshold value))
determine a warning level for the application, wherein the warning level is [based on the performance status values] (Fig. 3, Col. 9, Lines 56-59: overall enterprise risk level (warning level) of an overall enterprise performance score, which although not explicitly stated, would be based on scores of lower level metrics in the enterprise hierarchy (Col. 10, Lines 51-58))

Portnoy does not teach the remaining limitations. Chua teaches
determine a warning level for the application, wherein the warning level is equal to a number of performance status values that exceed [their] warning threshold value; (¶ 0052: determine how many error symptoms’ variable scores (¶ 0031: which is based on log entries) meet their own threshold value). Determining the warning level is interpreted as determining the number of performance status values that exceed the warning threshold value.
compare the warning level to a fault detection threshold value, wherein the fault detection threshold value is an integer value that is greater than or equal to two; (¶ 0052: an error profile may have multiple symptoms and require each symptom’s variable score to meet its own threshold value. The example provided requires all four thresholds to be met, meaning the fault detection threshold value is three). Comparing 
determine that the warning level exceeds the fault detection threshold value; (¶ 0052: requiring all four thresholds to be met, which would exceed the fault detection threshold value of three)
trigger an alert indicating a fault has been detected in the application in response to the determination. (¶ 0052: trigger an alert of an error once all four thresholds are met)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chua’s log-based monitoring with Joglekar and Portnoy’s monitoring system. This is because Chua analyzes errors using learning based on time-based trends (Chua, ¶ 0021), providing an advantage over traditional learning methods, which may detect anomalous correlations between metrics, but fail to detect time-based trends (Joglekar, ¶ 0018).

	Regarding claim 3, Joglekar further teaches
obtaining the plurality of application metric values comprises measuring the plurality of application metric values at predetermined time intervals (Fig. 3, ¶ 0122: 

Regarding claim 4, Joglekar further teaches 
each application metric value range identifies values within a predetermined number of standard deviations away from an average application metric value over time (¶ 0094: the upper and lower thresholds are derived from an average of a set of metrics (¶ 0089: collected over a time period) and a variable number of standard deviations away from the average). 

Regarding claim 5, Joglekar further teaches
the set of application metric value ranges are based on the previous operation of the application over time and (¶ 0095: the thresholds can be based on a prior set of thresholds); 
the set of application metric value ranges are uniquely associated with the application (¶¶ 0094, 0095: the upper and lower thresholds are derived from an average of a set of metrics (¶ 0089: collected over a time period) and a variable number of standard deviations away from the average, as well as based on prior thresholds. This inherently makes the thresholds unique to the application).


the alert identifies a fault type for the fault in the application (¶ 0157: alert indicates which metric triggered the alert)

	Claims 8 and 10-13, the methods implemented by the devices of claims 1 and 3-6, respectively, are rejected on the same grounds as claims 1 and 3-6, respectively.

	Claims 15 and 17-19, the computer program products that implement the devices of claims 1 and 3-5, respectively, are rejected on the same grounds as claims 1 and 3-5, respectively.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar, in view of Portnoy and Chua as applied to claims 1, 8, and 15 above, and further in view of US Patent No. 9,983,871 ("Edwards").

	Regarding claim 2, Joglekar further teaches 
a response time for the application (¶ 0090: metrics include latency).
Joglekar, Portnoy, and Chua do not teach the remaining limitations. Edwards teaches 
an output volume for the application; a number of errors for the application; a response time for the application (Col. 5, Lines 29-50: (4)-(6) are a variety of output volume metrics, (1) is a number of errors, (7) latency). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement Edward's
benchmarking system in the combination of Joglekar, Portnoy, and Chua. This would address the need for detailed measurements of performance with the proper context (Edwards, Col. 1, Lines 31-48), something that is lacking in prior monitoring systems, which are only capable of monitoring a limited number of metrics (Joglekar, ¶ 0017; Portnoy Col. 1, Lines 25-31) and fail to take into account time-based trends (Joglekar, ¶ 0018) or real-time trends (Portnoy Col. 1, 34-35, 40-43).

	Claims 9, the method implemented by the device of claim 2, is rejected on the same grounds as claims 2. 

Claims 16, the computer program product implemented by the device of claim 2, is rejected on the same grounds as claims 2.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar, in view of Portnoy and Chua as applied to claims 1, 8, and 15 above, and further in view of US Patent Application Publication No. 2020/0233791 ("Manzano").

	Regarding claim 7, Joglekar, Portnoy, and Chua do not teach the limitations. Manzano teaches triggering the alert suspends the execution of the application (¶ 0058: an alarm for an application is triggered due to an anomaly, and the application is suspended).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Manzano’s suspension with the combination of Joglekar, Portnoy, and Chua. This would address developer need for an application monitoring system to detect anomalies (Manzano, ¶ 0002), which Joglekar would not only provide, but also improve upon by improving user confidence in the accuracy of alerts (Joglekar, ¶ 0016).

Claims 14, the method implemented by the device of claim 7, is rejected on the same grounds as claims 7. 

Claims 20, the computer program product implemented by the device of claim 7, is rejected on the same grounds as claims 7.
Response to Arguments
Applicant’s arguments, see p. 8, filed 03/09/2021, with respect to the rejection(s) of claim(s) 15-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 101 is made in view of different interpretations of amended claims 1-6, 8-13, and 15-19.
Applicant’s arguments, see pp. 9-11, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of amended claim(s) 1-20 under 35 U.S.C. 103 is made in view of newly found prior art references.
In the previous Non-Final Office Action, dated 12/11/2020, claims 15-20 were rejected under 35 U.S.C. 101 for non-statutory subject matter. Since a new ground(s) of rejection under 35 U.S.C. 101 for recitation of an abstract idea is made in view of different interpretations of amended claims 1-6, 8-13, and 15-19, this Office Action is made Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113